              Case 3:17-cv-05659-WHA Document 362 Filed 01/24/19 Page 1 of 2



 1
     PAUL ANDRE (State Bar No. 196585)
 2   pandre@kramerlevin.com
     LISA KOBIALKA (State Bar No. 191404)
 3   lkobialka@kramerlevin.com
     JAMES HANNAH (State Bar No. 237978)
 4
     jhannah@kramerlevin.com
 5   KRISTOPHER KASTENS (State Bar No. 254797)
     kkastens@kramerlevin.com
 6   KRAMER LEVIN NAFTALIS & FRANKEL LLP
     990 Marsh Road
 7   Menlo Park, CA 94025
     Telephone: (650) 752-1700
 8
     Facsimile: (650) 752-1800
 9
     Attorneys for Plaintiff
10   FINJAN, INC.
11
                                 IN THE UNITED STATES DISTRICT COURT
12
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15
     FINJAN, INC., a Delaware Corporation,        Case No.: 3:17-cv-05659-WHA
16
                    Plaintiff,                    PLAINTIFF FINJAN, INC.’S NOTICE OF
17                                                SELECTION OF SECOND CLAIM FOR
             v.                                   EARLY SUMMARY JUDGMENT
18

19   JUNIPER NETWORKS, INC., a Delaware
     Corporation,
20
                    Defendant.
21

22

23

24

25

26

27

28
     __________________________________________________________________________________
     FINJAN’S NOTICE OF SELECTION OF SECOND CLAIM             CASE NO. 17-cv-05659-WHA
     FOR EARLY SUMMARY JUDGMENT
            Case 3:17-cv-05659-WHA Document 362 Filed 01/24/19 Page 2 of 2




 1                                     NOTICE TO THE COURT
 2         Pursuant to the Court’s November 6, 2018 Notice re Second Round of Early Motions for
 3 Summary Judgement (Dkt. No. 219), Finjan hereby notifies the Court that Finjan selects Claim 1 of

 4 U.S. Patent No. 8,141,154 for the second round of early summary judgment.

 5                                                  Respectfully submitted,
 6
     Dated: January 24, 2019                    By: /s/ Lisa Kobialka
 7                                                  Paul J. Andre (SBN 196585)
                                                    Lisa Kobialka (SBN 191404)
 8                                                  James Hannah (SBN 237978)
                                                    Kristopher Kastens (SBN 254797)
 9                                                  KRAMER LEVIN NAFTALIS
10                                                    & FRANKEL LLP
                                                    990 Marsh Road
11                                                  Menlo Park, CA 94025
                                                    Telephone: (650) 752-1700
12                                                  Facsimile: (650) 752-1800
                                                    pandre@kramerlevin.com
13
                                                    lkobialka@kramerlevin.com
14                                                  jhannah@kramerlevin.com
                                                    kkastens@kramerlevin.com
15
                                                    Attorneys for Plaintiff
16                                                  FINJAN, INC.
17

18

19

20

21

22

23

24

25

26

27

28
                                          1
     FINJAN’S NOTICE OF SELECTION OF SECOND CLAIM                         CASE NO. 17-cv-05659-WHA
     FOR EARLY SUMMARY JUDGMENT
